United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF THE NAVY, CHIEF OF
NAVAL & EDUCATION TRAINING,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-11
Issued: March 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 27, 2011 appellant filed a timely appeal from a September 2, 2011
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) finding that he
abandoned his request for a hearing. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit
decision by OWCP. The last merit decision of record was OWCP’s March 17, 2011 decision.
Because more than 180 days has elapsed between the last merit decision and the filing of this
appeal on September 27, 2011, the Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

For decisions issued prior to November 19, 2008, a claimant had up to one year to file an appeal. An appeal of
OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e).

ISSUE
Whether appellant abandoned his request for an oral hearing before an OWCP hearing
representative.
FACTUAL HISTORY
On September 2, 2010 appellant, then a 50-year-old training specialist, filed an
occupational disease claim (Form CA-2) alleging that he sustained stress caused by a hostile
work environment and continued reprisal.
By letter dated September 30, 2010, OWCP informed appellant that the evidence of
record was insufficient to support his claim. Appellant was advised of the medical and factual
evidence needed and asked that he respond to the provided questions within 30 days.
In support of his claim, appellant submitted medical records dated April 20 to
November 9, 2010, narrative statements describing incidents of harassment and discrimination in
the workplace and documents pertaining to his discrimination complaint with the employing
establishment.
By decision dated March 17, 2011, OWCP denied appellant’s claim finding that the
evidence did not establish that the incidents occurred as alleged.
On April 13, 2011 appellant requested an oral hearing by telephone before an OWCP
hearing representative. He completed the request form noting his address of record on Biddle
Court.
By letter dated July 6, 2011, OWCP notified appellant that a telephonic hearing before an
OWCP hearing representative was scheduled for August 11, 2011 at 3:30 p.m. eastern time.
Appellant was provided a toll-free number to call and a pass code to connect to the hearing
representative and court reporter. The notice was sent to his address of record on Biddle Court.
By decision dated September 2, 2011, OWCP’s hearing representative found that
appellant had abandoned his request for an oral hearing. He noted that appellant received written
notice 30 days in advance of the hearing but failed to participate. The hearing representative also
found no evidence that appellant contacted OWCP either prior to or subsequent to the scheduled
hearing to explain his failure to appear.
LEGAL PRECEDENT
Under FECA and its implementing regulations, a claimant who has received a final
adverse decision by OWCP is entitled to receive a hearing upon writing to the address specified
in the decision within 30 days of the date of the decision for which a hearing is sought.3 Unless
otherwise directed in writing by the claim, OWCP’s hearing representative will mail a notice of
the time and place of the hearing to the claimant and any representative at least 30 days before
3

5 U.S.C. § 8124(b)(1); 20 C.F.R. § 10.616(a).

2

the scheduled date.4 OWCP has the burden of proving that it mailed notice of a scheduled
hearing to a claimant.5
The authority governing the abandonment of hearings rests with OWCP’s procedure
manual, which provides that a hearing can be abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not requested a
postponement; the claimant has failed to appear at a scheduled hearing; and the claimant has
failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. Under these circumstances, the Branch of Hearings and Review will issue a formal
decision finding that the claimant has abandoned his request for a hearing and return the case to
the district OWCP.6
ANALYSIS
By decision dated March 17, 2011, OWCP denied appellant’s traumatic injury claim.
Appellant timely requested an oral hearing before an OWCP hearing representative. By letter
dated July 6, 2011, OWCP notified him that a telephonic oral hearing was scheduled for
August 11, 2011 at 3:30 p.m. eastern time. Appellant was provided a toll-free number to call and
a pass code to connect to the hearing representative and court reporter. The notice was sent to
his address of record.7 The record shows that appellant did not appear for the scheduled hearing.
Further, appellant did not request a postponement of the hearing or explain his failure to appear
at the hearing within 10 days of the scheduled hearing date of August 11, 2011. As all three
conditions for abandonment are met, the Board finds that he abandoned his request for an oral
hearing.8
On appeal, appellant contends that he did not receive notice of the scheduled hearing.
The record reflects that a copy of the July 6, 2011 hearing notice was mailed to appellant’s last
known address of record and was not returned as undeliverable. The Board has found that, in the
absence of evidence to the contrary, a letter properly addressed and mailed in the due course of
business, such as in the course of OWCP’s daily activities, is presumed to have arrived at the
mailing address in due course. This is known as the mailbox rule.9 As OWCP properly mailed a
hearing notice to appellant’s address of record, it is presumed to have arrived at his mailing
address.

4

Id. at § 10.617(b).

5

See Michelle R. Littlejohn, 42 ECAB 463 (1991).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999). See also G.J., 58 ECAB 651 (2007).
7

In the absence of evidence to the contrary, it is presumed that a notice mailed to an individual in the ordinary
course of business was received. See Joseph R. Giallanza, 55 ECAB 186 (2003).
8

See id.; see also L.R., Docket No. 11-1405 (issued November 16, 2011).

9

Jeffrey M. Sagrecy, 55 ECAB 724 (2004); James A. Gray, 54 ECAB 277 (2002).

3

CONCLUSION
The Board finds that appellant abandoned his request for an oral hearing before an
OWCP hearing representative on August 11, 2011.
ORDER
IT IS HEREBY ORDERED THAT the September 2, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 27, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

